Case 2:19-cv-12159-GAD-DRG ECF No. 54, PageID.1802 Filed 04/13/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

WILLIAM PATRICK GUESS,

             Plaintiff,                              Case No. 2:19-cv-12159
                                                     HON. GERSHWIN A. DRAIN
v.


ST. MARTINUS UNIVERSITY, and
OAKLAND PHYSICIANS MEDICAL
CENTER, LLC,

          Defendants.
________________________________/

                                    JUDGMENT

      In accordance with this Court’s Opinion and Order entered on this date,

judgment is hereby entered in favor of Defendants and against Plaintiff and this action

is DISMISSED WITH PREJUDICE.



                                                     KINIKIA ESSIX
                                                     CLERK OF THE COURT

                                                     BY: s/Teresa McGovern__ __
                                                     DEPUTY CLERK
Case 2:19-cv-12159-GAD-DRG ECF No. 54, PageID.1803 Filed 04/13/21 Page 2 of 2




                       CERTIFICATE OF SERVICE

          Copies of this Order were served upon attorneys of record on
              April 13, 2021, by electronic and/or ordinary mail.
                              /s/ Teresa McGovern
                                  Case Manager




                        CERTIFICATE OF SERVICE

          Copies of this Order were served upon attorneys of record on
              April 13, 2021, by electronic and/or ordinary mail.
                               /s/ Tanya Bankston
                                   Deputy Clerk
